Judge Owsley
delivered the opinion of the court.
This court is of opinion that it Was irregular for the court below to render a joint judgment against all the plaintiffs in error, in a joint action brought by the defendant in error against them, whilst a judgment in the same action, which had been previously rendered against T. Allen, one of the plaintiffs, continued unreversed and in full force,
I f'or that irregularity, therefore, the judgment must be reversed, and the cause remanded for further proceedings: but as it uovv appears the judgment first rendered against T. Allen, has been reversed since the obtaining the latter judgment against aii of the present plaintiffs, upon the return of the cause to the court below, as T. Allen as well as the other plaintiffs, will be then legally before the court, judgment may be then entered against all, unless they do, by some sufficient plen, present a bar to the action.
The plaintiffs in error must recover their costs in this court.